Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 2/1/21, the Applicant’s amended claims 1, 12, 18, added claim 24, and argued previously rejected claims in the Office Action dated 11/10/20.
	In light of the Applicant’s reply, the claim objections have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4, 5, 8-11, 18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, United States Patent Publication 2007/0166684A1, in view of Hurst, United States Patent Publication 2016/0285789 A1, in further view of Wahl, United States Patent Publication 2012/0047438 A1.
Claim 1:
	Walker discloses:
a display device (see paragraphs [0006] and [0007]). Walker discloses a display device as a personal computer;
a memory configured to store instructions associated with a document processing application (see paragraphs [0006] and [0007]). Walker teaches a memory associated with the personal computer;
one or more processors coupled to the memory and the display device, the one or more processors executing the document processing application in conjunction, with the instructions stored in the memory, wherein the document processing application includes (see paragraphs [0006] and [0007]). Walker teaches one or more processors coupled a memory and display device executing processing applications:
an interactivity module configured to (see paragraph [0038]). Walker teaches an interactivity module:
select a particular content structure template from a set of content structure templates based upon one or more attributes associated with the document (see paragraph [0038]). Walker teaches ;
present, via a user interface on the display device, the particular content structure template, wherein the particular content structure template includes one or more questions that request one or more answers from a user, the one or more questions being associated with interactive generation of content for the document (see paragraphs [0040]). Walker teaches presenting a content structure template, via a user interface, wherein it includes one or more questions generated for the document and also includes allowing the user to interactively answer the questions for the generation of the document; 
and a content module configured to:
receive the one or more answers to the one or more questions from the user through the user interface (see paragraphs [0007] and [0057]). Walker teaches receiving the one or more answers to the one or more questions from the user through the user interface; and 
generate the document by mapping the one or more answers to one or more sections of the document as provided by the particular content structure template, wherein the particular content structure template describes a mapping of the one or more answers to the one or more sections of the document (see paragraphs [0007], [0049], [0057]). Walker teaches generating the document based on the one or more answers in the questions/answer set.

Walker fails to expressly disclose detecting an intent to a particular content structure template from a set of content structure templates based upon one or more attributes and feedback associated with the one or more questions.

	Hurst discloses:
detect an intent to create a document based on an inference (see paragraph [0025]). Hurst teaches detect an intent to automatically create a document based on a detected presence of date. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Walker to detect an intent to create a document for the purpose of being user friendly and predicting the needs of the user, as taught by Hurst.  

	Wahl discloses:
receiving from the user, via the user interface, feedback on success of the one or more questions in requesting information to be included in the document (see paragraph [0036]). Wahl teaches receiving from the user, via the user interface, ;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Walker and Hurst to receive feedback on associated with the generated questions for the purpose of efficiently determining effectiveness and productiveness, as taught by Wahl.  

Claim 4:
Walker fail to expressly disclose detecting an inference as the intent to create a document and identify attribute associated with document. 

	Hurst discloses:
detect the inference as the intent to create the document, wherein the inference includes one or more of: a deadline, a reminder, and a detected presence in a location (see paragraph [0025]). Hurst teaches detect an intent to automatically create a document based on a detected presence of date. 
process the inference to identify one or more attributes associated with the document, wherein the one or more attributes include one or more of: a title of the document, a type of the document, and a subject of the document (see paragraph [0025]). Hurst teaches processing the inference to identify attributes like keywords, dates, etc; and
match the one or more attributes associated with the document to the content structure template by comparing the one or more attributes associated with the document to a set of content structure templates (see paragraph [0025]). Hurst teaches matching attribute type by comparing the attribute type with a set of predefined keywords.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Walker to include automatically creating a document based on the presence of a date for the purpose of being user friendly and helping the user with productivity, as taught by Hurst.  

Claim 5:
	Walker discloses:
display, on the display device, a label associated with the particular content structure template, wherein the label describes a subject of the one or more questions (see paragraph [0006]). Walker teaches displaying labels such as medical or automotive maintenance; and
capture the one or more answers to the one or more questions provided as a written input (see paragraph [0006]). Walker teaches capturing the one or more answering through a user providing input to the questions provided.

Claim 8:
	
wherein the content module is further configured to: display the one or more answers that correspond to the one or more questions; and provide one or more elements to allow for a customization of the one or more answers (see paragraph [0006]). Walker teaches displaying the one or more answer that correspond to the questions and interactively allowing the user to modify the content of the writing.

Claim 9:
	Walker discloses:
detect an action to generate the document; and combine the one or more answers to the one or more sections of the document based on a structure of the document that maps the one or more answers to the one or more sections of the document (see paragraph [0006]). Walker discloses detecting an action to generate a document such as the user finished answering the questions and mapping the answers to the document structure sections.

Claim 10:
	Walker discloses:
create the document; and insert the one or more sections into the document (see paragraph [0006]). Walker teaches generating the document based on the one or more answers being mapped to the sections and the sections being inserted into the document.

Claim 11:
	Walker discloses:
wherein the content module is further configured to: select the particular content structure template from the set of the content structure templates based on the intent to generate the document, wherein the particular content structure template includes one or more of: a thesis statement, a project presentation, a how to guide, a story outline, a research conclusion, and a biography (see paragraph [0007]). Walker teaches selecting the content structure template from a set of templates based on the intent to generate the document and including a thesis statement.

Claim 18:
	Walker discloses:
selecting a particular content structure template from a set of content structure templates based upon one or more attributes associated with the inference (see paragraph [0038]). Walker teaches selecting a particular content structure template from a set of content structure templates based on the one or more determinants of the user’s desired writing style;
presenting, via a user interface, the particular content structure template based on the section of the document, wherein the particular content structure template includes one or more questions that request one or more answers from a user, the one or more questions being associated with interactive generation of content for the section of the document (see paragraphs [0040]). Walker teaches presenting a content structure template, via a user interface, wherein it includes one or more questions generated for the document and also includes allowing the user to interactively answer the questions for the generation of the document; 
receiving the one or more answers to the one or more questions from the user through the user interface (see paragraphs [0007] and [0057]). Walker teaches receiving the one or more answers to the one or more questions from the user through the user interface; and 
generating the section of the document by mapping the one or more answers to the section of the document as provided by the particular content structure template, wherein the particular content structure template describes a mapping of the one or more answers to the section of the document (see paragraphs [0007], [0049], [0057]). Walker teaches generating the document based on the one or more answers in the questions/answer set.

Walker fails to expressly disclose detecting an intent to a particular content structure template from a set of content structure templates based upon one or more attributes.

	Hurst discloses:
detect an intent to create a section of a document based on an inference (see paragraph [0025]). Hurst teaches detect an intent to automatically create a document based on a detected presence of date. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Walker to detect an intent to create a document for the purpose of being user friendly and predicting the needs of the user, as taught by Hurst.  

	Wahl discloses:
receiving feedback from the user on success of the one or more questions in requesting information to be included in the document, the feedback being one or more of positive, negative, and/or written (see paragraph [0036]). Wahl teaches receiving from the user, via the user interface, feedback on success and effectiveness of the generated questions and answers associated with the document;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Walker and Hurst to receive feedback on associated with the generated questions for the purpose of efficiently determining effectiveness and productiveness, as taught by Wahl.

Claim 21:
	Walker and Hurst fail to expressly disclose providing feedback about the questions. 

	Wahl discloses:
provide feedback to a creator of the particular content structure template (see paragraph [0036]-[0037]). Wahl teaches receiving from the user, via the user interface, feedback and providing the feedback to the creator of the content;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Walker and Hurst to receive feedback on associated with the generated questions for the purpose of efficiently determining effectiveness and productiveness, as taught by Wahl.

Claim 23:
	Walker and Hurst fail to expressly disclose providing feedback about the questions. 

	Wahl discloses:
aggregating the feedback from the user and other feedback from other users; and provide the aggregated feedback to a creator of the particular content structure template (see paragraph [0036]-[0037]). Wahl teaches receiving from the user, via the user interface, feedback and providing the feedback to the creator of the content;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Walker and Hurst to receive feedback on associated with the generated questions for the purpose of efficiently determining effectiveness and productiveness, as taught by Wahl.
  

Claims 2, 3, 6, 7, 12, 14, 19, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, in view of Hurst and Wahl, in further view of Duboue et al., United States Patent Publication 2011/0125734 A1 (hereinafter "Duboue”).
Claim 2:
	Walker, Hurst and Wahl fail to expressly teach identifying an audio stream as the input and converting it to text data. 
	
Duboue discloses:
detect the input as the intent to create the document (see paragraph [0008]). Duboue teaches detecting an input query as the intent to create the document;
identify an audio stream as the input (see paragraph [0038]). Duboue teaches identifying an audio stream as the input; and
convert the audio stream to a text data with voice recognition (see paragraph [0009]). Duboue teaches converting the audio to text.



Claim 3:
	Walker discloses:
process the text data to identify one or more attributes associated with the document, wherein the one or more attributes include one or more of: a title of the document, a type of the document, and a subject of the document (see paragraph [0038]). Walker teaches the input includes a topic or domain; and
match the one or more attributes associated with the document to the particular content structure template by comparing the one or more attributes associated with the document, to the set of content structure templates (see paragraph [0038]) Walker  teaches matching the answers to the question with parts of the document writing.

Claim 6:
Walker, Hurst and Wahl fail to expressly teach identifying an audio stream as the input and converting it to text data.

Duboue discloses:
wherein the interactivity module is further configured to: play one or more audio output streams that include the one or more questions of the particular content structure template (see paragraph [0009]). Duboue teaches an audio stream including a question;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Walker, Hurst and Wahl to identifying audio stream as input and converting to text for the purpose of being user friendly by accepting audio as input, as taught by Duboue.  

Claim 7:
	Walker, Hurst and Wahl fail to expressly teach identifying an audio stream as the input and converting it to text data.

	Duboue discloses:
wherein the content module is further configured to: convert the one or more audio input streams into one or more text data; and process the one or more text data as the one or more answers to the one or more questions. (see paragraph [0009]). Duboue teaches an audio stream including a question, converting the audio stream and processing the answer in the text also.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Walker, Hurst and Wahl 

Claim 12:
	Walker discloses:
select a particular content structure template from a set of content structure templates based upon one or more attributes associated with the section (see paragraph [0038]). Walker teaches selecting a particular content structure template from a set of content structure templates based on the one or more determinants of the user’s desired writing style;
presenting, via a user interface, the particular content structure template based on the section of the document, wherein the particular content structure template includes one or more questions that request one or more answers from a user, the one or more questions being associated with interactive generation of content for the section of the document (see paragraphs [0040]). Walker teaches presenting a content structure template, via a user interface, wherein it includes one or more questions generated for the document and also includes allowing the user to interactively answer the questions for the generation of the document; 
receiving the one or more answers to the one or more questions from the user through the user interface (see paragraphs [0007] and [0057]). Walker teaches receiving the one or more answers to the one or more questions from the user through the user interface; 
generating the section of the document by mapping the one or more answers to the section of the document as provided by the particular content structure template, wherein the particular content structure template describes a mapping of the one or more answers to the section of the document (see paragraphs [0007], [0049], [0057]). Walker teaches generating the document based on the one or more answers in the questions/answer set. 

Walker fails to expressly disclose detecting an intent to a particular content structure template from a set of content structure templates based upon one or more attributes.

	Hurst discloses:
detecting an intent to create a section of a document based on an inference (see paragraph [0025]). Hurst teaches detect an intent to automatically create a document based on a detected presence of date. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Walker to detect an intent to create a document for the purpose of being user friendly and predicting the needs of the user, as taught by Hurst.  

Wahl discloses:
receiving from the user a customized question; modifying a particular content structure template to include the customized question; presenting the modified particular content structure template including the customized question; receiving a new answer to the customized question and generating a new document that includes the new answer (see paragraphs [0036] and [0037]). Wahl teaches allows the website owner to, on the fly, modify the questions asked the website user to fine tune the feedback information without having to utilize outside services or wait for long times while HTML or other programming of the website is accomplished. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Walker and Hurst to receive feedback on associated with the generated questions for the purpose of efficiently determining effectiveness and productiveness, as taught by Wahl.

Duboue discloses:
detecting a customization of the one or more questions; and saving the customization to the content structure template (see paragraph [0032]). Duboue teaches displaying the one or more questions and answer that correspond to the questions and interactively allowing the user to modify questions and answers.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Walker, Hurst and Wahl to allowing users to customize and save the questions for the purpose of being user friendly by allowing user to edit questions, as taught by Duboue.  

Claim 14:
	Walker discloses:
processing the context to identify the one or more attributes associated with the section of the document; and (see paragraph [0038]). Walker teaches content structure templates with sections and identifying the one or more attributes associated with the section;
matching the one or more attributes associated with, the section of the document to the particular content structure template from the set of content structure templates (see paragraph [0038]) Duboue teaches matching the attributes associated with the section of the document to the template from a set of content structure templates.

Claim 19:
Walker, Hurst and Wahl fail to expressly teach identifying an audio stream as the input and converting it to text data.

Duboue discloses:
wherein the interactivity module is further configured to:
playing one or more audio output streams that include one or more questions of the particular content structure template (see paragraph [0009]). Duboue teaches an audio stream including a question;
capturing one or more audio input streams as the one or more answers to the one or more questions (see paragraph [0009]). Duboue teaches capturing an answer in the audio stream; and
converting the one or more audio input streams into one or more text data (see paragraph [0009]). Duboue teaches converting the audio to text.
processing the one or more text data as the one or more answers to the one or more questions (see paragraph [0009]). Duboue teaching providing the answers to the content module.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Walker, Hurst and Wahl to identifying audio stream as input and converting to text for the purpose of being user friendly by accepting audio as input, as taught by Duboue.  

Claim 22:
Duboue discloses:
presenting the particular content structure template, wherein the particular content structure templates include the customization of the one or more questions (see paragraph [0032]). Duboue teaches displaying the one or more questions and answer in the template that correspond to the questions and interactively allowing the user to modify questions and answers.



Claim 24:
Walker fail to expressly disclose detecting an inference as the intent to create a document and identify attribute associated with document. 

	Hurst discloses:
wherein the inference includes one or more of: a deadline, a reminder or a location of the user (see paragraph [0025]). Hurst teaches detect an intent to automatically create a document based on a detected presence of date. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Walker to include automatically creating a document based on the presence of a date for the purpose of being user friendly and helping the user with productivity, as taught by Hurst.  



Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, Hurst and Wahl, in view of Duboue, in further view of Kukla et al., United States Patent Publication 2017/0132313 A1 (hereinafter “Kukla”).
Claim 13:
	Walker, Hurst, Wahl and Duboue fail to expressly disclose query external sources for the answer.

	Kukla discloses:
querying an external source for context associated with the input; and receiving the context associated with the input (see paragraph [0020]). Kukla teaches querying external sources for context associated with the input;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Walker, Hurst, Wahl and Duboue to querying external sources for the best answers for the purpose of being user friendly in creating documents for question/answer templates for use by a user, as taught by Kukla.

Claim 16:
Walker discloses:
integrating the information associated with the one or more answers to the section of the document (see paragraphs [0007], [0049], [0057]). Walker teaches generating the document based on the one or more answers in the questions/answer set; and

	Walker, Hurst, Wahl and Duboue fail to expressly disclose query external sources for the answer. 

	Kukla discloses:
querying an external source for information associated with one or more answers and receiving the information associated with the one or more answers from the external source (see paragraph [0020]). Kukla teaches querying external sources for context associated with the input;
providing a prompt that describes the information associated with the one or more answers and the external source. (see paragraph [0021]). Kukla teaches querying external sources for context associated with the input and requesting approval of the information;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Walker, Hurst, Wahl and Duboue to querying external sources for the best answers for the purpose of being 

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 18 have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        2/27/21